                       Case 1:18-cv-12296-VM-BCM Document 81
                                                          89 Filed 04/09/21
                                                                   04/12/21 Page 1 of 6




                                                                 1301 Pennsylvania Avenue NW
                                                                    Washington, D.C. 20004
                Judson Brown, P.C.                                       United States
              To Call Writer Directly:                                                                                          Facsimile:
                 +1 202 389 5082                                       +1 202 389 5000                                       +1 202 389 5200
              jdbrown@kirkland.com
                                                                      www.kirkland.com




                                                                      April 9, 2021

              Via Electronic Filing

              The Honorable Victor Marrero
              Daniel Patrick Moynihan
              United States Courthouse                                                                                            4/12/2021
              500 Pearl Street
              New York, New York 10007-1312


                                  Re:      Compass Prods. Int’l LLC v. Charter Commcn’s, Inc., No. 1:18-cv-12296
                                           (S.D.N.Y.)

          Dear Judge Marrero:

                 We write on behalf of Charter Communications, Inc. (“Charter”). Pursuant to Your
          Honor’s Individual Rules of Practice II.H., we write respectfully to request that Charter’s
          Memorandum in Support of Summary Judgment, Statement of Material Facts in Support of
          Defendant’s Motion for Summary Judgment, together with certain exhibits attached thereto, be
          sealed, from the public docket partially or in full as appropriate, in order to maintain the
          confidentiality of certain information. The confidential information sought to be sealed may be
          accessed by both Parties in this case.1

                 Charter respectfully requests permission to redact and file under seal certain sensitive,
          propriety business information of Charter, including confidential programmer carriage agreements
          and financial analyses, as well as testimony describing these agreements and analyses. That
          information is contained in the following documents:

                 •     Defendant’s Memorandum of Law in Support of Defendant’s Motion for Summary
                       Judgment, page 6

                 •     Defendant’s Statement of Material Facts in Support of Defendant’s Motion for Summary
                       Judgment, ¶¶ 10, 148, 152


          1
            Exhibit 66 was designated as Confidential—Attorney’s Eyes Only by Compass. This document will not be shared
          in unredacted form with Charter personnel or in-house counsel, but is accessible to Charter’s outside counsel.

Beijing       Boston    Chicago   Dallas   Hong Kong   Houston     London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco   Shanghai
       Case 1:18-cv-12296-VM-BCM Document 81
                                          89 Filed 04/09/21
                                                   04/12/21 Page 2 of 6




The Honorable Victor Marrero
April 9, 2021
Page 2


   •   Exhibit 1 to Declaration of Judson Brown in Support of Summary Judgment, Allan
       Singer Deposition Transcript at 213:3-9; 221:1-10; 223:14-21; 223:24-224:9; 224:12-19;
       251:2-10; 250:19-21; 250:23-25

   •   Exhibit 10 to Declaration of Judson Brown in Support of Summary Judgment, Julie
       Unruh Deposition Transcript at 22:16-17; 23:11-13; 45:1-53:4; 53:16-54:2; 54:18-21;
       54:23-56:25; 84:17-22

   •   Exhibit 12 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 14 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 16 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 67 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 70 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 72 to Declaration of Judson Brown in Support of Summary Judgment

        Charter’s request comports with Second Circuit case law, which permits judicial
documents to remain under seal where legitimate privacy interests outweigh the “common law
presumption of access.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 119-20 (2d Cir. 2006).
The weight of the presumption is based on its value “to those monitoring the federal courts” and
may be counterbalanced by “competing considerations.” Id. In balancing the weight of the
presumption of access against countervailing factors, courts consider “the extent of the closure or
sealing sought; the potential damage to [a party] from disclosure; the significance of the public
interest at stake; the extent to which [a party] intend[s] to prove [its] case by relying on documents
[it] seek[s] to withhold from public scrutiny; [and] whether the particular matter is integral or
tangential to adjudication.” Standard Inv. Chartered Inc. v. Nat’l Ass’n of Sec. Dealers Inc., 2008
WL 199537, at *8 (S.D.N.Y. Jan. 22, 2008). Notably, the interest in protecting “business
information that might harm a litigant’s competitive standing” may be sufficient to “defeat the
common law presumption.” Id.

         Under this standard, the Court should permit the requested redactions and sealing. Courts
regularly determine that confidential commercial information of the type that Charter proposes
to file under seal is “competitive business information” that may be sealed to protect against the
competitive harm posed by public disclosure of the information. Regeneron Pharm., Inc. v.
Novartis Pharma AG, 2021 WL 243943 (S.D.N.Y. Jan. 25, 2021); see also Refco Grp. Ltd., LLC
v. Cantor Fitzgerald, L.P., 2015 WL 4298572, at *5 (S.D.N.Y. July 15, 2015) (collecting cases
finding risk of competitive harm is sufficient to overcome presumption of public access); Playtex
        Case 1:18-cv-12296-VM-BCM Document 81
                                           89 Filed 04/09/21
                                                    04/12/21 Page 3 of 6




The Honorable Victor Marrero
April 9, 2021
Page 3


Prods., LLC v. Munchkin, Inc., 2016 WL 1276450, at *12 (sealing “confidential and sensitive
business information, including sales and costs information, presentations, merger discussions,
and competitive analyses and product testing” because the litigant’s “privacy interests and the
likely harm they may suffer” outweighed “the presumption of public access”); Avocent Redmond
Corp. v. Raritan Am., Inc., 2012 WL 3114855, at *16-17 (S.D.N.Y. July 31, 2012) (sealing
“confidential business information,” including “market forecasts, sales, inventory management,
profit margins, etc.” because disclosure “would cause competitive harm”). The information
Charter seeks to withhold from public disclosure is moreover irrelevant to this case. Refco Grp.
Ltd., LLC v. Cantor, 2015 WL 4298572, at *4 (S.D.N.Y. July 15, 2015) (granting redactions to
protect commercially sensitive information contained in a license agreement that was between
the defendant and “a third party not named or involved in this litigation”). Finally, Charter’s
proposed redactions and sealing are narrowly tailored to prevent the harm that would result from
the disclosure of sensitive and confidential business information. See Standard Inv., 2008 WL
199537, at *16 (recognizing that redaction is a “practical, narrowly tailored strategy for balancing
the interest in public access and the interest of one or both parties in the confidentiality of sensitive
information”); Playtex, 2016 WL 1276450, at *11 (S.D.N.Y. Mar. 29, 2016) (deeming a redaction
request “narrowly tailored” where plaintiffs explained that they would be competitively harmed
without the redactions); see also Standard Inv. Chartered, Inc. v. Fin. Indus. Regulatory Auth.,
347 F. App’x 615, 617 (2d Cir. 2009) (“interest in protecting confidential business information
outweighs the qualified First Amendment presumption of public access” where “redaction of only
the financial data” was sufficiently tailored).

        Additionally, Charter requests permission to file under seal additional information and
exhibits solely to respect the confidentiality designations made by Plaintiff Compass Productions
International, LLC (“Compass”) when it produced this information, pursuant to the Parties’
January 9, 2020 Protective Order. ECF 30. Charter does not offer any independent arguments for
the appropriateness of maintaining this information under seal. Compass’s confidential
information is contained in the following documents:

    •   Defendant’s Memorandum of Law in Support of Defendant’s Motion for Summary
        Judgment, pages 2, 5-6, 23

    •   Defendant’s Statement of Material Facts in Support of Defendant’s Motion for Summary
        Judgment, ¶¶ 9, 135-140

    •   Exhibit 7 to Declaration of Judson Brown in Support of Summary Judgment, Rebecca
        Friedman Deposition Transcript at 140:25-141:11; 142:12-20; 142:25-143:6; 143:17-23;
        144:3-10.

    •   Exhibit 11 to Declaration of Judson Brown in Support of Summary Judgment, Steven
        Weiss Deposition Transcript at 146:10-17
       Case 1:18-cv-12296-VM-BCM Document 81
                                          89 Filed 04/09/21
                                                   04/12/21 Page 4 of 6




The Honorable Victor Marrero
April 9, 2021
Page 4


   •   Exhibit 13 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 15 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 17 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 19 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 20 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 21 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 23 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 24 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 25 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 29 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 31 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 35 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 37 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 38 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 39 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 40 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 41 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 42 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 43 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 44 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 45 to Declaration of Judson Brown in Support of Summary Judgment
       Case 1:18-cv-12296-VM-BCM Document 81
                                          89 Filed 04/09/21
                                                   04/12/21 Page 5 of 6




The Honorable Victor Marrero
April 9, 2021
Page 5


   •   Exhibit 46 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 47 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 49 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 55 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 56 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 57 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 59 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 61 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 62 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 63 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 64 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 65 to Declaration of Judson Brown in Support of Summary Judgment

   •   Exhibit 66 to Declaration of Judson Brown in Support of Summary Judgment

        For these reasons, Charter respectfully requests that the Court permit the continued sealing
of the information identified above.
       Case 1:18-cv-12296-VM-BCM Document 81
                                          89 Filed 04/09/21
                                                   04/12/21 Page 6 of 6




The Honorable Victor Marrero
April 9, 2021
Page 6


                                            Sincerely,

                                            s/ Judson Brown, P.C.
                                            Judson Brown, P.C. (pro hac vice)
                                            Devin S. Anderson (pro hac vice)
                                            K. Ross Powell (pro hac vice)
                                            Kristen L. Bokhan (pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            1301 Pennsylvania Ave., N.W.
                                            Washington, D.C. 20004
                                            Telephone: (202) 389-5000

                                            John P. Del Monaco
                                            KIRKLAND & ELLIS LLP
                                            601 Lexington Ave.
                                            New York, NY 10022
                                            Telephone: (212) 446-4800

                                            Attorneys for Defendant




   Plaintiff is
       4/14/2021                                                                five



 informing the Court of their position as to Defendant's request.




     4/12/2021
